Title: From George Washington to William Peachey, 16 October 1755
From: Washington, George
To: Peachey, William



[Winchester, 16 October 1755]
To Captain William Peachy, at Alexandria.

You are hereby ordered, to send off all the Recruits which are now under your Command at Alexandria, immediately to Winchester; if there is a Captains Command, you are to order the next eldest Captain to march them up; if not, they are to be marched up by Lieutenant Bullet. The Order of the eleventh instant, about sending a Return to Fredericksburgh, by no means to be neglected—All the Officers who were appointed to Rendezvous at Alexandria the 20th, are allowed a further time, until the 15th of November; when it is Ordered, that they appear there without delay, with what Recruits they may raise. You are to clothe all the men before you send them off, and must give the Officer who comes with the Recruits, a strict charge of the remainder—Orders will be left for him with Commissary Jones.

G:W.
Winchester: October 16, 1755.    

